


Exhibit 10.2

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

THIS NONQUALIFIED STOCK OPTION AGREEMENT, dated this _____ day of __________,
200_, between QUALITY SYSTEMS, INC., a California corporation (hereinafter
referred to as the “Company”), and _________________, an employee, director or
consultant of the Company, its parent or one or more of its subsidiaries
(hereinafter referred to as the “Optionee”), is made with reference to the
following facts:

The Company desires, by affording the Optionee an opportunity to purchase shares
of Common Stock, $0.01 par value, in the Company (hereinafter called “Common
Stock”), as hereinafter provided, to carry out the purpose of the Company’s 2005
Stock Option and Incentive Plan (the “Plan”). Terms not otherwise defined herein
shall have the meaning given them under the Plan.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants hereinafter set forth,
and for other good and valuable consideration, the parties hereto have agreed,
and do hereby agree, as follows:

1.

Grant of Option.

The Company hereby irrevocably grants to the Optionee the right and option
(hereinafter called the “Option”) to purchase all or any part of an aggregate of
_____________ shares (such number being subject to adjustment as provided in the
Plan) on the terms and conditions herein set forth. The Option granted herein is
not intended to be an “incentive option” within the meaning of the Plan and
Section 422A of the Internal Revenue Code of 1986, as amended (the “Code”).

2.

Purchase Price.

Subject to adjustment as provided in the Plan, the purchase price of the Common
Stock covered by the Option shall be $____________ per share, representing one
hundred percent (100%) of the Fair Market Value of a share as determined
pursuant to Section 1.2(j) of the Plan as of the date hereof. The purchase price
of stock acquired pursuant to an Option shall be paid at the time the Option is
exercised either in cash or by tendering any other form of legal consideration
that may be acceptable to the Board and permitted under the Plan.

3.

Term of Option.

The term of the Option shall commence on the date hereof and all rights to
purchase shares hereunder shall cease at 11:59 P.M. on the day before the
___________ anniversary of the date hereof, subject to earlier termination as
provided herein. Except as may otherwise be provided in this Agreement, the
Option granted hereunder shall become exercisable in cumulative installments as
follows:

 

 

 

 

 

--------------------------------------------------------------------------------




Date Installments First
Become Exercisable

Number of Option Shares
Subject to Installment

 

 

 

 

 

 

 

 

 

Once an installment of the Option granted hereunder becomes exercisable for the
first time, the shares subject thereto will be purchasable thereafter by the
Optionee at any time in whole, or from time-to-time in part, prior to the
expiration or earlier termination of the Option granted hereunder. Except as
provided in Section 5 hereof, the Option may not be exercised at any time unless
the Optionee shall have been continuously, from the date hereof to the date of
the exercise of the Option, an employee, director or consultant of the Company,
its parent, if any, or of one or more of its subsidiaries or a corporation or a
parent or subsidiary of a corporation issuing or assuming an option to which
Section 424(a) of the Code applies. The holder of the Option shall not have any
of the rights of a shareholder with respect to the shares covered by the Option
as to any shares of Common Stock not actually issued and delivered to such
holder.

4.

Non-Transferability.

The Option shall not be transferable otherwise than by will or the laws of
descent and distribution, and the Option may be exercised, during the lifetime
of the Optionee, only by the Optionee. More particularly (but without limiting
the generality of the foregoing), the Option may not be assigned, transferred
(except as provided in Section 5(c) hereof), pledged or hypothecated in any way,
shall not be assignable by operation of law and shall not be subject to
execution, attachment or similar process. Any attempted assignment, transfer,
pledge, hypothecation or other disposition of the Option contrary to the
provisions hereof, and the levy of any execution, attachment or similar process
upon the Option, shall be null and void and without effect.

5.

Termination of Employment.

(a)          Termination of Employment Other than by Disability, Death or
Retirement. In the event that an Optionee’s Termination of Employment occurs at
Optionee’s election for any reason other than by retirement (as described in
Section 5(d) below) or at the Company’s election for Cause, the Option shall
terminate immediately. In the event an Optionee’s Termination of Employment
occurs at the election of the Company without Cause, the Optionee may exercise
his or her Option (to the extent that the Optionee was entitled to exercise it
at the date of termination) but only within such period of time ending on the
earlier of (i) the date three (3) months after the Termination of Employment, or
(ii) the expiration of the term of the Option as set forth herein. If, after
termination, the Optionee does not exercise his or her Option as set forth in
this Section 5(a), the Option shall terminate.

(b)          Disability of Optionee. In the event an Optionee’s Termination of
Employment occurs as a result of the Optionee’s Disability, the Optionee may
exercise his or her Option (to the extent that the Optionee was entitled to
exercise it at the date of termination), but only within

 

 

-2-

 

 

--------------------------------------------------------------------------------




such period of time ending on the earlier of (i) the date six (6) months
following such Termination of Employment, or (ii) the expiration of the term of
the Option as set forth herein. If, after termination, the Optionee does not
exercise his or her Option as set forth in this Section 5(b), the Option shall
terminate.

(c)          Death of Optionee. In the event of the death of an Optionee during,
or within a period specified in the Option after the Termination of Employment,
the Option may be exercised (to the extent the Optionee was entitled to exercise
the Option at the date of death) by executor or administrator of the Optionee’s
estate or by a person who acquired the right to exercise the Option by bequest,
but only within six (6) months following the date of death. If, after death, the
Option is not exercised as set forth in this Section 5(c), the Option shall
terminate.

(d)          Retirement of Optionee. In the event an Optionee’s Termination of
Employment occurs as a result of Optionee’s retirement pursuant to a Company
retirement plan, as contemplated by Section 2.5(c) of the Plan, the Optionee may
exercise his or her Option (to the extent that the Optionee was entitled to
exercise it at the date of termination), but only within such period of time
ending on the earlier of (i) the date three (3) years following such Termination
of Employment, or (ii) the expiration of the term of the Option as set forth
herein. If, after termination, the Optionee does not exercise his or her Option
as set forth in this Section 5(d), the Option shall terminate.

6.

Change in Control.

In the event of a Change in Control, Section 3.7 of the Plan shall control the
vesting, exercisability and termination of the Option.

7.

Method of Exercising Option.

Subject to the terms and conditions of this Agreement, the Option may be
exercised by written notice to the Company, at its administrative office in the
State of California (attention: Chief Financial Officer), which presently is
located at 18191 Von Karman Avenue, Suite 450, Irvine, California 92612. Such
notice shall state the election to exercise the Option and the number of shares
in respect of which it is being exercised and shall be signed by the person so
exercising the Option. Such notice shall be accompanied by payment of the
exercise price of such shares, and the Company shall deliver a certificate or
certificates representing the shares subject to such exercise as soon as
practicable after the notice shall be received. The certificate or certificates
for the shares as to which the Option shall have been so exercised shall be
registered in the name of the person or persons so exercising the Option and
shall be delivered to or upon the written order of the person or persons
exercising the Option. In the event the Option shall be exercised by any person
or persons other than the Optionee in accordance with the terms hereof, such
notice shall be accompanied by appropriate proof of the right of such person or
persons to exercise the Option. All shares that shall be purchased upon the
exercise of the Option as provided herein shall be fully paid and
non-assessable. The holder of the Option shall not be entitled to the privileges
of share ownership as to any shares of Common Stock not actually issued and
delivered to him.

 

 

-3-

 

 

--------------------------------------------------------------------------------




8.

General.

(a)          The Company shall at all times during the term of the Option use
reasonable efforts to reserve and keep available such number of shares of Common
Stock as will be sufficient to satisfy the requirements of this Agreement, shall
pay all original issue and transfer taxes with respect to the issue and transfer
of shares pursuant hereto and all other fees and expenses necessarily incurred
by the Company in connection therewith, and will from time to time use
reasonable efforts to comply with all laws and regulations, which, in the
opinion of counsel for the Company, shall be applicable thereto.

(b)          The granting of the Option hereunder shall not impose any
obligation on the Company to continue using the services of the Optionee as an
employee, director or consultant; nor shall it impose any obligation on the
Optionee to exercise the Option.

(c)          This Agreement and the Plan contain the entire agreement of the
parties, and supersede any and all other prior or contemporaneous agreements,
whether written or oral, between the parties hereto, with respect to the subject
matter hereof. The Plan shall govern any Option granted hereunder. In the event
of any conflict between the terms of this Agreement and the Plan, the terms of
the Plan shall govern.

(d)          This Agreement shall be governed by and construed in accordance
with the internal laws of the State of California, without giving effect to
principles of conflict of laws.

(e)          The Company may require, as a condition precedent to the Company’s
obligation to sell and issue, and the Optionee’s right to purchase, shares of
common stock of the Company on exercise of the Option, that the Optionee shall
certify, in writing, that he or she is acquiring such shares for investment and
not with a view or the intent to sell or redistribute such shares.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officers thereunto duly authorized, and the Optionee has hereunto set his or
her hand, all as of the day and year first above written.

QUALITY SYSTEMS, INC.

 

By:_______________________________________

 

Title: Chief Executive Officer

“Company”        

 

__________________________________________

[insert name of Optionee]

“Optionee”        

 

 

 

-4-

 

 

--------------------------------------------------------------------------------